                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

UNITED STATES OF AMERICA

v.                                  CRIMINAL NO. 2:19-00148

JOSEPH R. ZIEGLER


                    MEMORANDUM OPINION AND ORDER

      Pending before the court is defendant’s “Motion for Indigent

Demand For 8/13/19 Hearing Transcripts For Jury Trial”.   ECF No.

62.   In that motion, Ziegler, who is proceeding pro se but has

been found to qualify for court-appointed counsel, asks for a

transcript of witness testimony from the suppression hearing on

August 13, 2019, so that he might use that testimony to impeach

those witnesses at trial.   Defendant’s motion is GRANTED and his

standby counsel is directed to take steps to secure a transcript

of the suppression hearing (witness testimony only) by the close

of business on August 16, 2019.   Defendant is reminded, however,

that any use of the prior statements of witnesses is governed by

the Federal Rules of Evidence.

      The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.   Standby counsel is to see that

Mr. Ziegler receives a copy of this Memorandum Opinion and Order.
IT IS SO ORDERED this 16th day of August, 2019.

                    ENTER:



                   David A. Faber
                   Senior United States District Judge




                      2
